Citation Nr: 0525353	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-12 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increase in apportionment on behalf of the 
veteran's children.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977, and again from April 1981 to December 1991.  The 
appellant is the veteran's former spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas, which granted apportionment in 
the amount of $75 per child.

The Board notes that one of the veteran's children submitted 
a request for her own apportionment, separate and apart from 
that received by the appellant on her behalf, in December 
2004.  That claim has not been addressed by the RO and is not 
before the Board in appellate status.  Thus, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's children, [redacted] and [redacted], are in the 
custody of the appellant.

2.  The veteran is not reasonably discharging his 
responsibility to provide for the support of the children.

3.  No documentary evidence has been presented showing that 
an apportionment of the veteran's VA disability compensation 
would cause undue hardship on the veteran.




CONCLUSION OF LAW

Criteria for an increase in apportionment of the veteran's VA 
disability compensation on behalf of his children have been 
met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 
3.451,3.453 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (the VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) is not 
applicable to this claim.  Specifically, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA applies to benefits under Chapter 51, Title 38 of the 
United States Code, and not to determinations made by VA 
under other provisions of the statute.  See Barger v. 
Principi, 16 Vet. App. 132 (2002); also see Luenas v. 
Principi, 18 Vet. App. 435, 438 (2004).  Entitlement to 
apportionment of compensation benefits is authorized under 
Chapter 53 of the statute.  See 38 U.S.C.A. § 5307.  
Consequently, the Board finds that it may proceed with a 
discussion of the merits of the claim without further 
reference to the VCAA.

It is not disputed that the veteran is the father of two 
children with the appellant and that the children are under 
the sole custody of the appellant.  Additionally, the veteran 
has not disputed the contention by the appellant that he does 
not provide any support for the children other than the 
apportionment of his VA compensation benefits, $75 per child, 
that was awarded in May 2003.  The veteran also does not 
dispute that he has never previously provided financial 
assistance for the children notwithstanding his receipt of VA 
compensation benefits in an amount based in part on his 
having these children as dependents.


Financial information supplied by the veteran reflects that 
he maintains a monthly surplus in income over $1000 and has 
liquid assets.  The appellant, however, has supplied various 
financial statements, all showing that her monthly expenses 
exceed her income by at least $500.  The appellant's expenses 
exceed her income notwithstanding the apportionment award of 
$150 per month ($75 for each child).

All or any part of the compensation payable on account of any 
veteran may be apportioned if the veteran's children are not 
in his custody if the veteran is not reasonably discharging 
his responsibility for the children's support.  See 
38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450.  In addition to the 
provisions of 38 C.F.R. Section 3.450, compensation may be 
specially apportioned between the veteran and his dependents 
on the basis of the facts in the individual case as long as 
it does not cause undue hardship to the other persons in 
interest.  See 38 C.F.R. § 3.451.  In determining the basis 
for special apportionment, consideration will be given to 
such factors as:  VA benefits payable; other resources and 
income of the veteran and apportionees; special needs of the 
veteran, his dependents and the apportionment claimants.  The 
amount apportioned should generally be consistent with the 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship, while apportionment of less than 
20 percent would not provide a reasonable amount for any 
apportionee.  See 38 C.F.R. § 3.451, 3.453.

The record clearly shows that the veteran's children are in 
the custody of the appellant and that the veteran has at no 
time in question reasonably discharged his responsibility to 
provide for their support.  The veteran has been in receipt 
of compensation benefits based on a total rating due to 
individual unemployability since 1992 and receives additional 
income from other sources.  There is no documentary evidence 
showing that an apportionment would cause undue hardship to 
the veteran.  On the other hand, the appellant continues to 
experience a financial hardship notwithstanding the 
apportionment award of $150 per month.

At the time this claim was filed, the veteran's monthly VA 
compensation benefits were $2406, making the award of $150 to 
the appellant approximately 6 percent of the veteran's VA 
benefits.  Based on the guidelines of 38 C.F.R. Section 
3.451, the amount awarded does not even approach the level 
ordinarily shown necessary to provide reasonable support.  
Consequently, because there is no suggestion of extraordinary 
circumstances in this case, the Board finds that an increase 
in apportionment is required.  And, based on both the 
appellant's and the veteran's financial reports, it appears 
that an apportionment in the amount of 25 percent of the 
veteran's VA compensation benefits will alleviate the 
appellant's financial hardship while not causing any undue 
hardship to the veteran.  

A veteran's benefits will not be apportioned where the total 
benefit payable to the veteran does not permit payment of a 
reasonable amount to any apportionee.  See 38 C.F.R. 
§ 3.458(a).  That is not the case here as the veteran 
receives VA compensation benefits at a 100 percent rating 
level, has additional income, and reports continued monthly 
surpluses in income.  As such, an apportionment in the amount 
of 25 percent of the veteran's VA compensation benefits on 
behalf of his children is granted.  The Board notes that such 
an apportionment fits within the range set forth by the 
controlling regulation.


ORDER

Apportionment in the amount of 25 percent of the veteran's VA 
compensation benefits on behalf of his children is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


